Citation Nr: 1033361	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the 
service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to December 
2003.   

This matter came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the RO that 
granted service connection for lumbosacral strain and assigned a 
10 percent evaluation effective on January 1, 2004, the day 
following separation from active service.

The same decision also awarded service connection for tinnitus 
and allergic rhinitis, both rated as noncompensable from January 
1, 2004.  

In March 2006, the RO awarded an increased 10 percent evaluation 
for tinnitus retroactive to the original grant of service 
connection.  As this is the maximum schedular rating available, 
there no longer remains a claim in controversy.  

The Veteran indicated in his May 2006 Substantive Appeal that he 
was not appealing the claim pertaining to allergic rhinitis.  
Thus, it no longer remains in appellate status.

The claim for a higher rating for the service-connected 
lumbosacral strain was previously before the Board in January 
2009.  (Note: the same decision granted service connection for a 
left knee disorder).  

The Board remanded the matter to the RO for further development 
and adjudication.  The claim has been returned to the Board and 
is now ready for appellate disposition.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service-connected lumbosacral strain is not shown to be 
productive of: incapacitating episodes of intervertebral disc 
syndrome as defined by the statue; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for the service-connected lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a including Diagnostic Codes 5235-5243 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

The Veteran's claim on appeal arises from his disagreement with 
the initial disability evaluation assigned following the grant of 
service connection for lumbosacral strain.  

The United States Court of Appeals for Veteran's Claims (Court) 
has held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

However, pursuant to Board Remand, VA complied with notification 
responsibilities in regards to the Veteran's claim for a higher 
initial rating in correspondence sent to the Veteran in February 
2009, November 2009 and February 2010.  

These letters asked the Veteran to identify any post-service 
medical records (VA and non-VA) pertinent to his claim.  Notice 
pursuant to the Dingess decision was included in these letters.  
The Veteran did not respond.

In December 2009, the Veteran was notified that he was scheduled 
for a VA examination.  Notice was sent to the address of record 
by way of certified letter.  The Veteran failed to appear for the 
scheduled VA examination.  The matter was readjudicated in the 
June 2010 supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records and a report of  VA 
examination.  The Veteran has not identified any other evidence 
which has not been obtained with respect to the claim decided in 
the instant decision.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such deficiency is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  In general, the degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999).   The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Historically, service connection was awarded for lumbosacral 
strain in a June 2004 rating decision.  An initial 10 percent 
evaluation was assigned effective on January 1, 2004, the day 
following separation from active military service.  

As the Veteran appealed the decision that assigned the initial 10 
percent rating, the Board will now consider whether a higher 
evaluation is warranted for the lumbar spine disability at any 
stage since the effective date of service connection.  See 
Fenderson, 12 Vet. App. at 126. 

At the outset, the Board would note that effective September 26, 
2003, revisions were made to the VA rating schedule, which 
established a General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  
The Veteran filed his claim in October 2003.  Thus, only the 
regulations effective September 26, 2003, apply to this claim.

The Veteran's lumbosacral strain has been assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237,  under the 
General Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2009).  

Under Diagnostic Code 5237, lumbosacral strain, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, is assigned a 10 percent rating for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.  Id.  

A 20 percent rating is assigned for disability manifested by the 
following: forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the 
Spine does identify criteria that would afford a higher rating of 
30 percent for disability involving the cervical spine (a 30 
percent is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine), it does not provide for a 30 percent rating for 
disability associated with the thoracoumbar spine.  Id

An increased rating to 40 percent is warranted when a back 
disability is manifested by the following criteria: unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 50 percent is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent is assigned for unfavorable ankylosis of the entire 
spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries 
of the Spine, there are other provisions for rating disability of 
the spine when certain manifestations are present.   These 
include incapacitating episodes and neurological problems.  

There has been no radiographic showing narrowing of a disc space, 
to include X-ray reports dated in May 2002 and March 2004.  At no 
time has there been evidence of incapacitating episodes of 
intervertebral disc syndrome as defined by the statute to warrant 
a higher rating under Diagnostic Code 5243.  Id.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings appropriate 
to the site of the lumbar spine under the diagnostic codes 
pertinent to rating neurological disorders.  There were, however, 
no compensable neurological disabilities (paralysis of the 
sciatic nerve) associated with the lumbosacral strain.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520).  While there were some 
complaints of radiating right leg pain in service, there was no 
evidence of lower extremity weakness or parethesia in June 2003.  
The Veteran also denied radiating pain in September 2003.  Upon 
VA examination in March 2004, the Veteran denied any radiating 
pain.  The neurological examination was additionally negative.    

Thus, the Board shall consider the service connected disability 
under the orthopedic diagnostic codes (under the General Rating 
Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and regulation, 
the Board finds that the currently assigned 10 percent is 
appropriate and no higher ratings are warranted at this time, to 
include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 
Vet. App. at 126. 

At this juncture, the Board would note that the Veteran's claim 
was remanded in January 2009 in order to afford him another VA 
examination to fully evaluate the severity of the service-
connected lumbosacral strain.  

In December 2009, the Veteran was notified that he was scheduled 
for a VA examination.  Notice was sent to the address of record 
by way of certified letter; however, the Veteran failed to appear 
for the scheduled VA examination.  According to 38 C.F.R. 
§ 3.655(b), when a Veteran fails to appear for a VA examination 
scheduled in conjunction for a claim for increase, the claim 
shall be denied.   

The Board is not going to deny the Veteran's claim on this basis 
since this is a disagreement with the initial rating assigned and 
he appeared for VA examination in March 2004.  

Instead, as the Veteran failed to identify any post-service 
treatment for his lumbar spine and failed to report for VA 
examination, the Board shall base its decision on the only 
evidence of record, service treatment notes and the March 2004 VA 
examination.   

In this regard, the service treatment notes dated in November 
2001 show complaints of low back pain.  His range of motion was 
full, and straight leg raising was negative.  In May 2002, there 
was some spasm, which was not appreciated at any other time.  In 
June 2002, the Veteran's gait and range of motion were normal.  
His range of motion was full in June 2003.

 Upon VA examination in March 2004, the Veteran complained of 
having low back pain occurring two to three times per week, each 
time lasting for 12 to 24 hours.  He reported pain traveling to 
his right knee.  

The Veteran avoided running and heavy lifting over 30 pounds.  He 
denied incapacitation or time lost from work.  He also denied any 
bowel or bladder problems.  The Veteran's gait was within normal 
limits.  

An examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was absent.  His 
range of motion was as follows: forward flexion from 0 to 80 
degrees (pain at the end); extension from 0 to 30 degrees; left 
lateral flexion from 0 to 30 degrees; right lateral flexion from 
0 to 30 degrees; rotation to the right from 0 to 30 degrees; and 
rotation to the left from 0 to 30 degrees.  

The examiner noted motion of the spine was limited by pain during 
flexion, but it was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis of the spine.  The X-ray studies were normal.

In light of the Veteran's complaints of pain experienced in his 
lumbar spine, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  
Vet. App. at 206-7.  

While there was pain at the end of flexion, the Veteran was still 
able to flex to 80 degrees before pain began.  According to Plate 
V, normal flexion is from 0 to 90 degrees.  38 C.F.R. § 4.71a.  
Moreover, there was no evidence of fatigue, lack of endurance, 
weakness, or incoordination of the lumbar spine at any time.  

In sum, a rating for the lumbar spine disability in excess of 10 
percent, to include "staged" ratings, is not warranted as the 
evidence does not show symptomatology consistent with 
incapacitating episodes of intervertebral disc syndrome as 
defined by the statue, forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 
§ 4.71a; Fenderson, 12 Vet. App. at 126.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether a total disability based on individual 
unemployability (TDIU) will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for a 
TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a 
TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  Upon VA examination in March 2004, the Veteran 
denied any time lost from work.  As the Veteran has not raised 
such a claim and there is no objective evidence of 
unemployability due to the service-connected lumbosacral strain, 
a TDIU rating is not warranted in the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected lumbar spine disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extraschedular 
basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

In this case, the service-connected lumbar spine disability has 
not caused frequent periods of hospitalization.  There is no 
objective evidence that this disability alone has caused marked 
interference with employment.  A review of the record shows the 
Veteran denied any lost time from work upon VA examination in 
March 2004.    

There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased, initial rating in excess of 10 percent for the 
service-connected lumbosacral strain is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


